Case 15-21357        Doc 46     Filed 12/04/18     Entered 12/04/18 12:12:38          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-21357
         Ronald Cobbin

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/20/2015.

         2) The plan was confirmed on 11/20/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/07/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,265.00.

         10) Amount of unsecured claims discharged without payment: $52,462.76.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-21357         Doc 46      Filed 12/04/18     Entered 12/04/18 12:12:38                 Desc         Page 2
                                                    of 4



 Receipts:

         Total paid by or on behalf of the debtor                $9,900.00
         Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                       $9,900.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $4,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $493.08
     Other                                                                    $372.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,865.08

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 ADVENTIST MIDWEST HEALTH          Unsecured            NA       1,461.83         1,461.83        313.93        0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured           400.00        244.00           244.00          52.40       0.00
 GREAT AMERICAN FINANCE            Unsecured      1,128.00       2,289.98         2,289.98        491.77        0.00
 ILLINOIS DEPT OF REVENUE          Priority            0.00           NA               NA            0.00       0.00
 INTERNAL REVENUE SERVICE          Priority            0.00          0.00             0.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS         Unsecured      5,893.00       7,102.37         7,102.37      1,525.23        0.00
 NICOR GAS                         Unsecured            NA       1,563.50         1,563.50        335.76        0.00
 PEOPLES GAS LIGHT & COKE CO       Unsecured           0.00      1,317.14         1,317.14        282.86        0.00
 PROGRESSIVE UNIVERSAL INSURAN Unsecured                NA       9,466.67         9,466.67      2,032.97        0.00
 BOLLINGBROOK POLICE DEPT          Unsecured          50.00           NA               NA            0.00       0.00
 CAPITAL ONE                       Unsecured         300.00           NA               NA            0.00       0.00
 CITIBANK                          Unsecured         500.00           NA               NA            0.00       0.00
 MIDLAND FUNDING/GE MONEY BAN Unsecured           2,233.00            NA               NA            0.00       0.00
 MIDLAND FUNDING/GE MONEY BAN Unsecured              673.00           NA               NA            0.00       0.00
 NORTHWEST COLLECTORS/VILLA PA Unsecured             200.00           NA               NA            0.00       0.00
 NW COLLECTER                      Unsecured         200.00           NA               NA            0.00       0.00
 SANTANDER CONSUMER USA            Unsecured      7,000.00            NA               NA            0.00       0.00
 SPRINGLEAF                        Unsecured      3,000.00            NA               NA            0.00       0.00
 TSI/980/ILLINOIS STATE TOLL HWY A Unsecured         502.00           NA               NA            0.00       0.00
 US BANK                           Unsecured         500.00           NA               NA            0.00       0.00
 VILLAGE OF HILLSIDE POLICE DEPT Unsecured           200.00           NA               NA            0.00       0.00
 VILLAGE OF VILLA PARK             Unsecured         200.00           NA               NA            0.00       0.00
 COMCAST                           Unsecured         287.00           NA               NA            0.00       0.00
 COMMONWEALTH FINANCIAL/WIND Unsecured            1,090.00            NA               NA            0.00       0.00
 EDUCATION CR ENGLAND              Unsecured      2,305.00            NA               NA            0.00       0.00
 CREDIT COLLECTION SERVICES        Unsecured     10,466.67            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-21357       Doc 46      Filed 12/04/18    Entered 12/04/18 12:12:38                Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim        Claim         Principal       Int.
 Name                              Class    Scheduled      Asserted     Allowed          Paid          Paid
 EAGLE ATLANTIC FINANCIAL SERVI Unsecured      4,013.52            NA             NA           0.00        0.00
 FIRST PREMIER BANK             Unsecured         404.00           NA             NA           0.00        0.00
 GE MONEY BANK                  Unsecured      2,233.00            NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim          Principal                 Interest
                                                           Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00                 $0.00               $0.00
       Mortgage Arrearage                                    $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                               $0.00                 $0.00               $0.00
       All Other Secured                                     $0.00                 $0.00               $0.00
 TOTAL SECURED:                                              $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                                   $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $23,445.49          $5,034.92                   $0.00


 Disbursements:

        Expenses of Administration                            $4,865.08
        Disbursements to Creditors                            $5,034.92

 TOTAL DISBURSEMENTS :                                                                         $9,900.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-21357        Doc 46      Filed 12/04/18     Entered 12/04/18 12:12:38            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
